NETERFR, District Judge.
The defendant Frati was subpoenaed as a witness by the United States to testify before a United States commissioner in a proceeding then pending against one Bernard Ward, charged with the possession of intoxicating liquor in violation of the National Prohibition Act (Comp. St. Ann. Supp. 1923, § 10138¼ et seq.). She was sworn and gave testimony on behalf of the United States and was interrogated with relation to the defendant Ward and the liquor in question. The commissioner, upon the hearing, amended the complaint by joining the name of this defendant as a joint offender and bound them both over. Thereafter an information was filed in this court against Ward and Kate Frati covering the same charge concerning which she was ‘subpoenaed, sworn, and gave testimony. She moves that the information be quashed, and that the prosecution against her be abated because of immunity afforded by title 2, section 30, of the act (Comp. St. Ann. Supp. 1923, § 10138½q), supra, which among other things provides that:
“No natural person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing as to which, in obedience to a subpoena and under oath, he may so testify or produce evidence. * * * ”
It is clear that the defendant, having been duly subpoenaed by the United States, sworn and examined with relation to the transaction and matter in issue, is immune from prosecution in this proceeding.
The motion to quash is granted.